United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS             February 9, 2004

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk



                             No. 03-41132
                           Summary Calendar




     MICHELLE REED,

                                         Plaintiff-Appellant,

                                  v.

     LOWE’S HOME CENTERS INC.; ET AL.,

                                         Defendants,

     LOWE’S HOME CENTERS INC.,

                                         Defendant-Appellee.



         Appeal from the United States District Court for the
                  Eastern District of Texas, Beaumont
                              1:02-CV-475



Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant    Michelle   Reed   (Reed)   appeals    from    a

summary judgment dismissing her claims against Defendant-appellee,

Lowe’s Home Centers, Inc., alleging employment discrimination and


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
also claims of intentional infliction of emotional distress under

Texas state law.      Our de novo review of the record leads to the

inescapable conclusion that Reed failed to establish a prima facie

case of discrimination and that her proof and allegations with

respect   to   her   state   law    tort      claim   cannot   survive    summary

judgment.      The   judgment      of   the    district   court   is     affirmed

essentially for the reasons stated in the district court’s order

dated July 16, 2003.

                                                                         AFFIRMED




                                        2